DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is a final office action in response to Applicant’s remarks and amendments filed on 9 February 2022.  Claims 1 and 5 are currently amended.  Claims 1-5 are pending review in this action.    
New grounds of rejection necessitated by Applicant’s amendments are presented below.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Pre-Grant Publication No. 2019/0334183, hereinafter Ebato.
Regarding claim 1, Ebato teaches a fuel cell comprising a fuel cell stack (10). The fuel cell stack (10) includes a power generation cell (12) and a dummy cell (16, “non-power generation cell”) laminated together (paragraph [0054] and figure 2). The power generation cell (12) generates electric power upon receipt of supply of a fuel gas and an oxidation gas. The dummy cell (16, “non-power generation cell”) does not generate electric power (paragraph [0012]).
The power generation cell (12) includes a pair of separators (30, 32, “pair of first gas separators”), a membrane electrode assembly (MEA) (28a) positioned between the pair of separators (30, 32, “pair of first gas separators”) and a first resin frame (46). The first resin frame (46, “resin frame”) holds the MEA (28a) by surrounding an outer periphery of the MEA (28a). The first resin frame (46) is sandwiched between the pair of separator plates (30, 32, “pair of first gas separators”) (paragraphs [0056, 0057] and figures 2 and 3).
The dummy cell (16, “non-power generation cell”) includes a pair of separators (92, 94, “pair of second gas separators”) and a pair of electrically conductive porous sheets (104a, 104b) (paragraph [0089]).  Together the pair of electrically conductive porous sheets (104a, 104b) are a “conductive member”. The pair of electrically conductive porous sheets (104a, 104b) are positioned between the pair of separators (92, 94, “pair of second gas separators”) and are in contact with inner surfaces of the pair of separators (92, 94, “pair of second gas separators”) (figure 2). A second resin frame (106) surrounds an outer periphery of the pair of electrically conductive porous sheets (104a, 104b). The second resin frame (106) is sandwiched between the pair of separators (92, 94, “pair of second gas separators”) (paragraph [0089] and figure 2).
The first resin frame (46) includes a first fuel gas communication structure configured to lead the fuel gas to a first surface of the MEA (28a). The first fuel gas communication structure includes fuel gas supply passage (38a) formed in the first resin frame (46) and spacing provided between the first resin frame (46) and one of the separators (32) (paragraphs [0067, 0078-0082] and figure 3).
The first resin frame (46) further includes a first oxidation gas communication structure configured to lead the oxidation gas to a second surface of the MEA (28a). The first oxidation gas communication structure includes oxidation gas supply passage (34a) formed in the first resin frame (46) and spacing provided between the first resin frame (46) and the other of the separators (30) (paragraphs [0064, 0074-0077] and figure 3).
The second resin frame (106) includes only one second gas communication structure configured to lead a gas to flow between the pair of separators (92, 94, “pair of second gas separators”).  The second gas communication structure includes spacing provided between the second resin frame (106) and the separator (92) in the vicinity of the gas supply passage (34a) (paragraph [0084] and figure 5).
Regarding claim 2, Ebato teaches that the second resin frame (106) includes the second gas communication structure (paragraph [0084]). 
The second gas communication structure is capable of being used as a fuel gas communication structure.
The first fuel gas communication structure includes fuel gas supply passage (38a). The second gas communication structure includes spacing provided between the second resin frame (106) and the separator (92) in the vicinity of the gas supply passage (34a).
The sectional area of the spacing provided between the second resin frame (106) and the separator (92) is smaller than the sectional area of the fuel gas supply passage (38a) of the first resin frame (46).
Regarding claim 3, Ebato teaches that the second resin frame (106) includes the second gas communication structure. The second gas communication structure is an oxidation gas communication structure (paragraph [0084]).
The first oxidation gas communication structure includes oxidation gas supply passage (34a) formed in the first resin frame (46).
The second gas communication structure includes spacing provided between the second resin frame (106) and the separator (92) in the vicinity of the oxidation gas supply passage (34a).
The sectional area of the spacing provided between the second resin frame (106) and the separator (92) is smaller than the sectional area of the oxidation gas supply passage (34a) of the first resin frame (46).
Regarding claim 4, Ebato teaches electrically conductive porous sheets (104a, 104b) as the “conductive member” (paragraph [0089]).
Regarding claim 5, Ebato teaches a fuel cell comprising a fuel cell stack (10). The fuel cell stack (10) includes a power generation cell (12) and a dummy cell (16, “non-power generation cell”) laminated together (paragraph [0054] and figure 2). The power generation cell (12) generates electric power upon receipt of supply of a fuel gas and an oxidation gas. The dummy cell (16, “non-power generation cell”) does not generate electric power (paragraph [0012]).
The power generation cell (12) includes a pair of separators (30, 32, “pair of first gas separators”), a membrane electrode assembly (MEA) (28a) positioned between the pair of separators (30, 32, “pair of first gas separators”) and a first resin frame (46). The first resin frame (46, “resin frame”) holds the MEA (28a) by surrounding an outer periphery of the MEA (28a). The first resin frame (46) is sandwiched between the pair of separator plates (30, 32, “pair of first gas separators”) (paragraphs [0056, 0057] and figures 2 and 3).
The dummy cell (16, “non-power generation cell”) includes a pair of separators (92, 94, “pair of second gas separators”) and a pair of electrically conductive porous sheets (104a, 104b) (paragraph [0089]).  Together the pair of electrically conductive porous sheets (104a, 104b) are a “conductive member”. The pair of electrically conductive porous sheets (104a, 104b) are positioned between the pair of separators (92, 94, “pair of second gas separators”) and are in contact with inner surfaces of the pair of separators (92, 94, “pair of second gas separators”) (figure 2). A second resin frame (106) surrounds an outer periphery of the pair of electrically conductive porous sheets (104a, 104b). The second resin frame (106) is sandwiched between the pair of separators (92, 94, “pair of second gas separators”) (paragraph [0089] and figure 2).
The first resin frame (46) includes a first fuel gas communication structure configured to lead the fuel gas to a first surface of the MEA (28a). The first fuel gas communication structure includes fuel gas supply passage (38a) formed in the first resin frame (46) and spacing provided between the first resin frame (46) and one of the separators (32) (paragraphs [0067, 0078-0082] and figure 3).
The first resin frame (46) further includes a first oxidation gas communication structure configured to lead the oxidation gas to a second surface of the MEA (28a). The first oxidation gas communication structure includes oxidation gas supply passage (34a) formed in the first resin frame (46) and spacing provided between the first resin frame (46) and the other of the separators (30) (paragraphs [0064, 0074-0077] and figure 3).
The second resin frame (106) is configured to block introduction of the fuel gas to between the pair of separators (92, 94, “pair of second gas separators”) by interfacing with separator (94) (paragraphs [0084, 0085]). The second resin frame (106) is configured to lead the oxidation gas to between the pair of separators (92, 94, “pair of second gas separators”) by being spaced from separator (92) in the vicinity of the oxidation gas supply passage (34a) (paragraph [0084]).

Response to Arguments
Applicant’s newly added limitations have been considered.  However, after further search and consideration, the previously presented Ebato reference was found to address the amended claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538. The examiner can normally be reached 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEWART A FRASER/Primary Examiner, Art Unit 1724                                                                                                                                                                                                        
/LILIA V. NEDIALKOVA/
Examiner
Art Unit 1724